         Case 4:20-cv-00309-KGB Document 20 Filed 09/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DEBORAH D. GUNTER                                                                    PLAINTIFF

v.                          Case No. 4:20-cv-00309 KGB-PSH

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that judgment be entered for plaintiff Deborah D. Gunter, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       So adjudged this 13th day of September, 2021.



                                            ____________________________________
                                            Kristine G. Baker
                                            United States District Judge
